         case 7:Ll-cv-u;,w::1u-K.MK. uocumem 11 1-11ea                u::,1L.utL..1   !-'age .1   u1   L.
      Case 7:21-cv-02030-KMK-AEK Document 12 Filed 05/21/21 Page 1 of 2



               MEfv10 ENDORSED                        U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      86 Chambers Street, 3n1 floor
                                                      New York, NY 10007

                                                      May 20, 2021
BYECF
Hon. Kenneth M. Karas
United States District Judge
Federal Building and United States Courthouse
300 Quarropas Street
White Plains, New York 10601-4150

               Re: Jimenez o/blo D.JS. v. Comm 'r of Soc. Sec. , No. 21 Civ. 2030 (KMK)

Dear Judge Karas:

                This Office represents the Commissioner of Social Security (the "Commissioner"),
the defendant in the above-referenced action brought pursuant to 42 U.S.C. § 405(g), in which the
plaintiff appeals the Commissioner's decision to deny her child's application for Social Security
disability benefits.

                 I respectfully write to request a 60-day extension of time for the Commissioner to
file the certified administrative record in this case, nunc pro tune, from May 17, 2021, to July 16,
2021. The extension is needed due to delays in preparing the certified administrative record
resulting from temporary workplace changes implemented by the Social Security Administration
in response to the COVID-19 pandemic. These changes have significantly impacted the operations
of the Social Security Administration's Office of Appellate Operations and materially affected its
ability to prepare certified administrative records and to obtain transcriptions of hearing recordings
from private contractors.

               The plaintiff consents to this request for an extension, and this is the
Commissioner's first request for an extension of the time to file the certified administrative record.
I thank the Court for its consideration of this request.

                                               Respectfully,
                                               AUDREY STRAUSS
                                               United States Attorney
                                                Isl Amanda F. Parsels
                                       BY:     AMANDA F. PARSELS
                                               Assistant United States Attorney
                                               Tel.: (212) 637-2780
                                               Email: amanda.parnelB@UBdOjigOY
        Case 7:21-cv-o;,w~u-KMK uocumem i i t-11ea u'::J1Lu1L.1 t-'age Lu, L.
      Case 7:21-cv-02030-KMK-AEK Document 12 Filed 05/21/21 Page 2 of 2
                                                                         -~   _   Page2~



cc:           Sandra Jimenez (by U.S. mail)
              Plaintiff Pro Se

        Granted. The Government is to mail a copy of this memo
        endorsement to Plaintiff and certify this was done in a filing
        by 5/26/21 .

        So Ordered.


        ~L
        5/20/21
